                          Case 8-20-73302-reg                        Doc 3-1        Filed 10/30/20               Entered 10/30/20 14:06:02



 Fill in this information to identify the case:
 Debtor name Flushing Landmark Realty LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW                                                                                      Check if this is an
                                                YORK
 Case number (if known):         8-20-73302                                                                                                           amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 41-60 Main Street                                              Commercial                                     $95,580,188.00                    Unknown                   Unknown
 LLC                                                            building located at
 c/o Kriss &Feurstein                                           41-60 Main Street,
 LLP                                                            Flushing, New
 380 Lexington                                                  York
 Avenue
 12th Floor
 New York, NY 10017
 Con Edison                                                     Utility                                                                                                   $27,190.00
 PO Box 1702
 New York, NY
 Internal Revenue                                                                                                                                                                 $0.00
 Service
 P.O. Box 7346
 Philadelphia, PA
 19101-7346
 NYC Dept. of                                                   Commercial                                       $1,528,000.00                   Unknown                   Unknown
 Finance                                                        building located at
 One Centre Street                                              41-60 Main Street,
 New York, NY 10007                                             Flushing, New
                                                                York
 NYC Dept. of                                                                                                                                                                     $0.00
 Finance
 One Centre Street
 New York, NY 10007
 NYC Water Board                                                                                                       $5,583.00                       $0.00                $5,583.00
 Dept. of Envir. Prot.
 PO Box 11863
 Newark, NJ
 07101-8163
 NYS Dept. of Tax. &                                                                                                                                                              $0.00
 Fin.
 Bankruptcy
 Sections
 P.O. Box 5300
 Albany, NY
 12205-0300


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                          Case 8-20-73302-reg                        Doc 3-1        Filed 10/30/20               Entered 10/30/20 14:06:02




 Debtor    Flushing Landmark Realty LLC                                                                       Case number (if known)         8-20-73302
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 US Small Business                                              Loan                                                                                                    $151,900.00
 Admin
 409 3rd St SW
 Washington, DC
 20416




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
